ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
L-3 Communications Integrated Systems, L.P. )           ASBCA Nos. 60713, 60714, 60716
                                            )                      61297,61298
Under Contract No. FA8620-06-G-4002 et al. )

APPEARANCES FOR THE APPELLANT:                          Karen L. Manos, Esq.
                                                        Erin N. Rankin, Esq.
                                                         Gibson Dunn & Crutcher LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         Arthur M. Taylor, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Samuel W. Morris, Esq.
                                                        Amelia R. Lister-Sobotkin, Esq.
                                                         Trial Attorneys
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: August 6, 2019



                                                  DAYID D' ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60713, 60714, 60716, 61297,
61298, Appeals of L-3 Communications Integrated Systems, L.P., rendered in
conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals